           Case 7:18-cr-00503-VB Document 14 Filed 06/11/19 Page 1 of 4
                                           U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                   United States District Courthouse
                                                   300 Quarropas Street
                                                   White Plains, New York 10601


                                                    June 11, 2019

BY ECF
The Honorable Vincent L. Briccetti
United States District Judge
Southern District of New York
United States District Courthouse
300 Quarropas Street
White Plains, New York 10601

       Re:    United States v. Jamal Bryant
              18 Cr. 503 (VB)

Dear Judge Briccetti:

        The Government writes in connection with the sentencing of defendant Jamal Bryant (the
“defendant” or “Bryant”), scheduled to take place on Thursday, June 13, 2019. The Government
submits that a sentence within the range of 37 to 46 months’ imprisonment contemplated by the
parties’ plea agreement (the “Plea Agreement”) is appropriate.

                                       Offense Conduct

        Since in or around 2017, the Drug Enforcement Administration (“DEA”) and the City of
White Plains Police Department (“WPPD”) have been investigating a drug trafficking
organization operating in and around White Plains, New York. The investigation consisted of
multiple controlled purchases of heroin from the defendant using a confidential informant, and
wire interceptions over a telephone used by the defendant to conduct narcotics transactions.
Additionally, the investigation consisted of information obtained from physical surveillance,
cellphone toll analysis, and GPS tracking warrants. Based on the evidence obtained over the
course of this investigation, law enforcement learned that the defendant was a long-time heroin
distributor who sold heroin in and around White Plains, particularly, in the vicinity of Ferris
Avenue. (Presentence Investigation Report (“PSR”) ¶ 8.) The defendant typically conducted
business over the telephone. (Id.) Specifically, customers would call the defendant on his phone
and explain, in coded language, the type of narcotics they wished to purchase (typically heroin)
and the amount they needed. (See id.) The defendant would then instruct the customer to meet
him at one of several different locations near Ferris Avenue where the defendant would then
complete the transaction. (Id.) In all, the defendant was responsible for distributing between 40
grams and 60 grams of heroin. (PSR ¶ 10.)
           Case 7:18-cr-00503-VB Document 14 Filed 06/11/19 Page 2 of 4
                                                                                             Page 2


                                       Procedural History

        The defendant was charged on July 19, 2019 in a single-count indictment charging him
with conspiring to distribute, and possess with the intent to distribute: (i) 100 grams and more of
mixtures and substances containing a detectable amount of heroin, in violation of Title 21,
United States Code, Section 841(b)(1)(B); and (ii) mixtures and substances containing a
detectable amount of cocaine base, in violation of 21, United States Code, Section 841(b)(1)(C),
all in violation of Title 21, United States Code, Section 846. On March 15, 2019, the defendant
appeared before this Court and pled guilty to the lesser included offense of conspiring to
distribute, and possess with the intent to distribute, mixtures and substances containing a
detectable amount of heroin, in violation of Title 21, United States Code, Sections 846 and
841(b)(1)(C). Among other things, the agreement stipulated to a Guidelines calculation.

        As set forth in the Plea Agreement, both parties agreed that the defendant’s total offense
level is 15 and that his Criminal History Category is V. In calculating the total offense level, the
parties agreed that U.S.S.G. §§ 2D1.1(a)(5) and 2D1.1(c)(11) are applicable to the offense
conduct charged in Count One of the Indictment, which set the base offense level at 18.
Assuming the defendant clearly demonstrated acceptance of responsibility, the parties agreed
that a three-level reduction would be warranted, pursuant to U.S.S.G. § 3E1.1(a) and (b). The
parties further agreed that the defendant has 12 criminal history points, and his Criminal History
Category is V.

       These stipulated calculations produced a sentencing range of 37 to 46 months’
imprisonment (the “Stipulated Guidelines Range”).

                                            Discussion

I.     Applicable Law

        The Government submits that a Guidelines sentence is appropriate for this defendant. As
the Court is well aware, the Sentencing Guidelines provide strong guidance to sentencing courts
following United States v. Booker, 543 U.S. 220 (2005), and United States v. Crosby, 397 F.3d
103 (2d Cir. 2005). Because the Guidelines are “the product of careful study based on extensive
empirical evidence derived from the review of thousands of individual sentencing decisions,”
Gall v. United States, 552 U.S. 38, 46 (2007), district courts must treat the Guidelines as the
“starting point and the initial benchmark” in sentencing proceedings. Id. at 49. After that
calculation, however, Your Honor must consider the seven factors outlined in Title 18, United
States Code, Section 3553(a), which include the nature and circumstances of the offense, the
individual characteristics of the defendant, and the need to adequately deter criminal conduct and
promote respect for the law. Id. at 50 & n. 6.

        In determining the appropriate sentence, the statute directs judges to “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes” of sentencing, which are:

       (A)     to reflect the seriousness of the offense, to promote respect for the law, and to
               provide just punishment for the offense;
           Case 7:18-cr-00503-VB Document 14 Filed 06/11/19 Page 3 of 4
                                                                                              Page 3


       (B)     to afford adequate deterrence to criminal conduct;
       (C)     to protect the public from further crimes of the defendant; and
       (D)     to provide the defendant with needed educational or vocational training, medical
               care, or other correctional treatment in the most effective manner.

II.    A Sentence within the Stipulated Guidelines Range is Appropriate

        In light of the need for the sentence to reflect the nature and seriousness of the offense, to
afford adequate deterrence to this defendant, to promote respect for the law, and to protect the
public from further crimes by the defendant, the Government respectfully submits that a sentence
within the Stipulated Guidelines Range of 37 to 46 months’ imprisonment would be sufficient,
but not greater than necessary, to satisfy the purposes of sentencing. See 18 U.S.C. § 3553(a).

        First, a sentence within the Stipulated Guidelines Range is necessary to reflect the nature
and seriousness of the offense. Heroin has been, and continues to be, a scourge on communities
through the United States, including communities within the Southern District of New York. The
defendant played an active role in what is accurately described as a devastating crisis. The
defendant was a member of a long-running and reasonably profitable conspiracy responsible for
the distribution of heroin. The risks inherent in heroin abuse are severe, yet, the defendant
ignored those risks for personal profit. Narcotics distribution generally requires a certain level of
selfishness. Drug dealers by definition profit from their customers’ addictions. The defendant is
no different. He deliberately nurtured his customers’ convictions for personal financial gain,
giving little thought to the customers themselves and their families and friends who also
suffered. Worse still, the defendant sold heroin despite having suffered through addition
firsthand. Given his own struggles with addition, the defendant can hardly dispute the manifest
need to punish those responsible for making dangerous narcotics like heroin available for
purchase and abuse. A sentence within the Stipulated Guidelines Range reflects the serious
nature of the defendant’s conduct and removes another drug dealer from the streets of White
Plains, New York.

        Second, a sentence within the Stipulated Guidelines Range is necessary to provide both
specific and general deterrence. The defendant has a lengthy criminal history. The defendant has
incurred at least five narcotics-related felony convictions and, including this conviction, 13
criminal convictions in total. Indeed, as described in the PSR, the defendant was paroled in
March 2016 and began his participation in the instant offense shortly thereafter. (PSR at 20.)
Worse, he did so while on parole. Yet, despite his prior criminal convictions, the defendant
continued to sell drugs. Not only does the defendant’s criminal history demonstrate a clear lack
of respect for the law, it also indicates that the defendant is not easily deterred. Surely, if 13
previous convictions and the birth of three children were insufficient to prevent this defendant
from continuing to commit crimes, a sentence below the Stipulated Guidelines Range as
requested by the defendant will be equally ineffective. A sentence within the Stipulated
Guidelines Range will hopefully succeed where the defendant’s prior punishments have failed
and deter him from committing future crimes. A sentence within the Stipulated Guidelines Range
will also send a clear message that repeated violations of the law, particularly violations
involving the distribution of dangerous narcotics, will not be tolerated.
          Case 7:18-cr-00503-VB Document 14 Filed 06/11/19 Page 4 of 4
                                                                                    Page 4




                                       Conclusion

       For the reasons set forth above, the Government respectfully submits that a sentence
within the Stipulated Guidelines Range of 37 to 46 months’ imprisonment would be fair and
appropriate in this case.



                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney



                                      by:      /s/ Christopher J. Clore
                                            Christopher J. Clore
                                            Assistant United States Attorney
                                            (212) 637-1063


cc:   Susanne Brody, Esq. (Via ECF)
